McAllister, J. The only penal clause in the statute, under which plaintiff in error was convicted, and which is at all applicable to the case, is in these words: “Any person practicing medicine or surgery in this State without complying with the provisions of this act, shall be punished,” etc. The last clause of the act excepts from its operation all persons who have practiced medicine within this State for ten years. Those upon whom it does ojierate are practically divided into two classes, as to which the functions of the State Board of Health are essentially different. Both classes are required to possess the qualifications prescribed by the act. Those classes are those who are graduates in medicine, having genuine diplomas of regularly chartered medical colleges, and those who are not. As to the former of those classes, the qualifications were: such diploma; the presentation of it, with a certain prescribed affidavit, to said board for verification; a certificate by the board, signed by all its members, that it was genuine, and that the person named therein was the person claiming and presenting it; then the filing of such certificate with the county clerk, for registry. The case shows that plaintiff in error had complied with each of those requirements. But it appears that some three years thereafter said board passed an order purporting to revoke such certificate or act of certification of plaintiff’s diploma. The whole stress of this case rests upon that circumstance. Counsel for the prosecution maintain that, by the tenth section of the act, the board was vested with power to revoke any certificates it had made. That section says, the board may refuse certificates to individuals guilty of unprofessional or dishonorable conduct, and they may revoke certificates for like causes. And they say that the effect of such revocation was the same as if the plaintiff in error had never had any such certification of his diploma. The statute prescribes no silcIi effect. Indeed it is wholly silent as respects any consequence of such revocation. The question here arises whether such effect can follow by implication, so as to bring the party within said penal clause, the statute being silent and containing no prohibition against his practicing thereafter. It seems to us, that the statute itself emphatically repels and rebuts any such implication or presumption. Section one enacts: “ That every person practicing medicine in any of its departments shall possess the qualifications prescribed by this act. If a graduate in medicine, he shall present his diploma to the State Board of Health for verification as to its genuineness. If the diploma is found genuine, and if the person named therein be the person claiming and presenting the same, the State Board of Health shall issue its certificate to that effect, signed by all the members thereof, and such diploma and certificate shall be conchisive, as to the right of the lawful holder of the same to practice med'cine in this State.” The word “ c m-c'usive,” as there used, has a well-defined legal signification. Its proper synonyms are irrefutable, final. With the question as to what powers the board possesses in regard to the making such certification of a diploma, we have no concern in this case. What was the legal effect of it after it was made, is the question. The declaration of the legislature that such diploma and certificate shall be conclusive as to the right of the holder to practice medicine, is subject to no limitation as to time or qualification as to circumstances. It is clear and unambiguous, admitting of no construction. And there is no other provision of the statute which is necessarily in conflict with it. For the court to coin and interject a counteracting phrase, would, in our opinion, be nothing but judicial legislation, which, in theory, is always condemned, but not unfrequently practiced. There is a very good reason in the nature of the case, for supposing that the legislature meant just what it said; and no such serious consequences w ould, as counsel seem to suppose, follow, that view. The legislature did not, evidently, suppose that the entire prosperity of the State depended upon giving the State Board of Health unlimited, arbitrary power over the fortunes and reputations of every pei" son who practiced medicine. As indicative of that, we find that the act excepts from its operation all who had practiced ten years. They are entirely outside the jurisdiction of said board. The principal evils aimed at were two: First? ignorance, or want of scientific knowledge; secondly, the use of diplomas either spurious as respects the holder, or emanating from a college having no title to respect. An analysis of the act clearly evinces the intention to favor the class making applications upon genuine diplomas, and thereby encourage and superinduce the pursuit of medical studies in reputable institutions chartered for that purpose, and to the extent of obtaining a diploma. A convenient species of evidence is prescribed, viz., the affidavit of the applicant. The applicant need not appear in person, but may cause his affidavit and diploma to be presented to the board for verification, by letter or by proxy. (Sec. 4.) The spirit of the act evinces a policy of encouraging collegiate medical education. It was therefore not the intention of the legislature to give to the board the power of disappointing the hopes of the student who had honestly acquired such a diploma as was contemplated by the act, by destroying its value to the possessor. Hence the legislative declaration that such certificate and diploma should be conclusive as to his right to practice medicine. Ho such declarative effect is given to the certificate made, upon examination, to a person not a graduate. The statute simply says that such certificate shall authorize the possessor to practice medicine and surgery in this State. (Sec. 5.) Section ten, which purports to give power to the board to revoke certificates to individuals, is associated with provisions which relate exclusively to the class who are not graduates in medicine. It is a rule of law, as well as of common sense, that in construing a statute, the court is required to carefully look at and consider all its provisions, and to so construe it that all its several parts may stand, and each have some effect given to it if possible. By construing this act so that said section ten is regarded as applying only to the individuals of the class who are not graduates in medicine, some effect and operation is given thereto, and at the same time, the clear, unambiguous and unqualified declaration as to the effect of the certification of a diploma, will be upheld, agreeably to the intention of the legislature as manifested by the words employed. We believe that to be the proper construction. But suppose we are mistaken; is the posture of the case any more favorable to the prosecution? As before observed, the act is entirely silent as respects any effect to follow such supposed revocation. It enjoins no duty on the part of the practitioner as contingent upon it; nor can we see that any is implied. This is a criminal case; we are considering a penal statute. How then can this case, in any point of view, be said to come within the penal clause— “ Any person practicing medicine, etc., without complying with the provisions of this act, shall be punished, etc.” Counsel have failed to point out, and we are unable to find, any provision of the statute which plaintiff in error had not complied with. Being of opinion that no case was made out against the defendant below, within the act, the judgment will be reversed and the cause remanded. Judgment reversed.